DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 5/6/22 is entered and made of record. 
III.	Claims 1-4, 6 and 8-15 are pending and have been examined, where claims 1-4, 6 and 8-15 is/are found allowable. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-4, 6 and 8-15 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “analyze the first image data to determine 1) a type of anatomical structure and it) the view of the anatomical structure provided by the schematic representation, by applying an image classification technique to the first image data and based on one or more image features 1n the first image data, the view being characterized as a geometrically-defined perspective at which the anatomical structure is shown in the schematic representation, wherein the image classification technique 1s trained to identify a view provided by the schematic representation by: accessing a 3D model of the type of anatomical structure; generating projections of the 3D model from different viewpoints, thereby obtaining a set of 2D images: and using the 2D images and data characterizing the different viewpoints as training input to the image classification technique;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	The PCT application, PCT/EP2019/054506, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Response to Arguments
The arguments, directed to the amendments, presented by the applicant have been considered and are found convincing. An updated search was performed and determined all claims to be allowable. Details are shown below.

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-4, 6 and 8-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is/is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Reasons for Allowance
Claims 1-4, 6 and 8-15 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Reiterating from previous office action, primary reference, Reicher (US 20190188852) discloses a system for display of medical image data, comprising: 
an input interface for accessing first image data comprising a schematic representation of an anatomical structure, the schematic representation providing a particular view of the anatomical structure (see figure 1, 115 is the user interface, and figure 9, shows a schematic representation of an anatomical structure at a particular view);
a memory (see paragraph 25, RAM is included) comprising instruction data representing a set of instructions; a processor configured to communicate with the input interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the processor (see figure 1, 130), cause the processor to:
analyze the first image data to determine a type of anatomical structure (see paragraph 38, anatomically segmenting the medical image to determine a plurality of anatomical structures represented in the medical image, at block 210) and 
the view of the anatomical structure provided by the schematic representation, based on one or more image features in the first image data, the view being characterized as a geometrically-defined perspective at which the anatomical structure shown in the schematic representation (see figure 5, feature points are extracted from the left shoulder, the images is geometrically-defined at side of the individual):

    PNG
    media_image1.png
    200
    548
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    122
    107
    media_image2.png
    Greyscale

via the input interface, access second image data being volumetric image data acquired of a patient, the second image data comprising the type of anatomical structure (see paragraph 62, figure 8, within the graphical user interface the user can not only see a thumbnail representation of the exams that were done in the time range, can see the predicted volumetric SAP for any dates or date range selected, second image is accessed are dated archived image); and
generate an output image showing the anatomical structure in the second image data in accordance with said geometrically-defined perspective (see figure 8, below):

    PNG
    media_image3.png
    129
    796
    media_image3.png
    Greyscale
.

Secondary reference, Ishikawa (US 20120184845) discloses the system according to claim 1, wherein the first image data comprises an image-based code indicative of the type of anatomical part and/or the view of the anatomical structure provided by the schematic representation, wherein the set of instructions cause the processor to analyze the first image data to identify the image-based code (see figure 5, the aligned image is encoded globally and locally using local binary patterns, see “texture features” and “shape features”). 

Ishikawa also discloses the system according to any one of claims 1, wherein the set of instructions cause the processor to further characterize the view as a type of view provided by the schematic representation, such as a cross-sectional or exterior view, and to generate the output image in accordance with the type of view (see figure 2, each slice of the OCT is a cross section of the volume image):

    PNG
    media_image4.png
    513
    1103
    media_image4.png
    Greyscale
.
Primary reference, Buisseret (US 20130336553) discloses the system according to anyone of claims 1, wherein the set of instructions cause the processor to: 
via the input interface, access model data defining a segmentation model for segmenting the type of anatomical structure, the segmentation model comprising a set of anatomical landmarks (see figure 1, shows the computer terminal being the input interface, 46 being the model being segmented); 
apply the segmentation model to the second image data, thereby obtaining a patient-adapted segmentation model comprising a patient-adapted set of anatomical landmarks (see figure 2, 220 identifying features characteristic to a populated, the accessed image is read as the second image, 222 segmentation algorithm is performed on the accessed image); and
determine the view to be shown of the anatomical structure in the output image based on the patient-adapted set of anatomical landmarks (see figure 2, 250 identifying landmarks which corresponds to the anatomical model, figure 5).

Ishikawa and Buisseret are silent in disclosing analyze the first image data to determine 1) a type of anatomical structure and it) the view of the anatomical structure provided by the schematic representation, by applying an image classification technique to the first image data and based on one or more image features 1n the first image data, the view being characterized as a geometrically-defined perspective at which the anatomical structure is shown in the schematic representation, wherein the image classification technique 1s trained to identify a view provided by the schematic representation by: accessing a 3D model of the type of anatomical structure; generating projections of the 3D model from different viewpoints, thereby obtaining a set of 2D images: and using the 2D images and data characterizing the different viewpoints as training input to the image classification technique.


Buisseret, Ishikawa and Reicher, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1, 14 and 15. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 5/17/22